                   1    Bart K. Larsen (Nev. SBN 008538)
                        blarsen@klnevada.com
                   2    Scott D. Fleming (Nev. SBN 005638)
                        sfleming@klnevada.com
                   3    KOLESAR & LEATHAM, CHTD.
                        400 South Rampart Boulevard, Suite 400
                   4    Las Vegas, Nevada 89145
                        Telephone: (702) 362-7800
                   5    Facsimile: (702) 362-9472
                   6    Gary Owen Caris (CA SBN 088918)
                        gcaris@btlaw.com
                   7    BARNES & THORNBURG LLP
                        2029 Century Park East, Suite 300
                   8    Los Angeles, California 90067
                        Telephone:    (310) 284-3880
                   9    Facsimile:    (310) 284-3894
                10      Attorneys for Receiver
                        ROBB EVANS of ROBB EVANS & ASSOCIATES LLC
                11
                12                                     UNITED STATES DISTRICT COURT

                13                                         DISTRICT OF NEVADA

                14
                15      FEDERAL TRADE COMMISSION,                        Case No. 2:10-CV-02203-MMD-GWF

                16                        Plaintiff,

                17      v.                                                 ORDER GRANTING MOTION FOR
                                                                            ORDER APPROVING CLOSING
                18      JEREMY JOHNSON, individually, as officer               AGREEMENT ON FINAL
                        of Defendants I Works, Inc., etc., et al.,          DETERMINATION COVERING
                19                                                       SPECIFIC MATTERS AND PROVIDING
                                                                          THAT SHARLA JOHNSON MAY NOT
                20                        Defendants.                    REQUIRE THAT ANY ASSETS OF THE
                                                                         RECEIVERSHIP ESTATE BE SET ASIDE
                21                                                         TO SATISFY HER FEDERAL TAX
                                                                                    LIABILITY
                22
                23
                24            The Motion for Order Approving Closing Agreement on Final Determination Covering

                25     Specific Matters and Providing That Sharla Johnson May Not Require That Any Assets of the

                26     Receivership Estate Be Set Aside to Satisfy Her Federal Tax Liability (“IRS Settlement Motion”)

                27     filed by Robb Evans of Robb Evans & Associates LLC (“Receiver”), the Receiver pursuant to the

                28     Court’s Preliminary Injunction Order issued February 10, 2011, came on regularly before this Court
   B ARNES &
T HORNBURG LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      -1-
                   1   for determination. The Court, having reviewed and considered the IRS Settlement Motion and all
                   2   pleadings and evidence filed in support thereof, and opposition to the IRS Settlement Motion, if
                   3   any, and good cause appearing therefore, it is
                   4                ORDERED that:
                   5                1. The IRS Settlement Motion and all relief sought therein is granted;
                   6                2. Without limiting the generality of the foregoing, the Closing Agreement on Final
                   7   Determination Covering Specific Matters (“Closing Agreement”) entered into by the Receiver and
                   8   the Commissioner of Internal Revenue, a true and correct copy of which is attached as Exhibit 1 to
                   9   the Declaration of Brick Kane filed in support of the IRS Settlement Motion, is approved and
                10     authorized in its entirety;
                11                  3. Sharla Johnson may not require that any assets of the receivership estate be set aside
                12     to satisfy her federal tax liability; and
                13                  4. Notice of the IRS Settlement Motion is hereby deemed sufficient based on the service
                14     of the IRS Settlement Motion on all parties and all known non-consumer creditors of the estate.
                15
                16
                       Dated: October 24, 2019                            ___________________________
                17                                                        MIRANDA M. DU
                                                                          United States District Court Judge
                18
                19
                20
                21
                22
                23
                24
                25
                26
                       15126507v1
                27
                28
   B ARNES &
T HORNBURG LLP
ATTORNEYS AT LAW                                                            -2-
  LOS ANGELES
